Case 1:20-cv-00002-JMS-WRP Document 91 Filed 07/07/20 Page 1 of 9          PageID #: 610




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


   HANNAH DAVID, individually and on           Civ. No. 20-00002 JMS-WRP
   behalf of her minor daughter, B.D.,
                                               ORDER GRANTING DEFENDANT
                      Plaintiff,               TODD RAYBUCK’S MOTION TO
                                               DISMISS, ECF NO. 46
         vs.

   PANKAJ BHANOT, DIRECTOR OF
   THE DEPARTMENT OF HUMAN
   SERVICES, STATE OF HAWAII; et al,

                      Defendants.


    ORDER GRANTING DEFENDANT TODD RAYBUCK’S MOTION TO
                     DISMISS, ECF NO. 46

                                   I. INTRODUCTION

               Defendant Todd Raybuck (“Raybuck”) moves to dismiss Plaintiff

  Hannah David’s (“Plaintiff”) Verified Complaint. ECF No. 46. Raybuck is Chief

  of the Kauai County Police Department, and is sued in his official capacity only.

  See Compl. ¶ 9, ECF No. 1 at PageID #4. The Motion to Dismiss is limited to

  addressing claims against Raybuck; claims against the co-Defendants Pankaj

  Bhanot, Amy Leskovic, William Keahiolalo, Shaylene Iseri, and Kris Kosa-




                                           1
Case 1:20-cv-00002-JMS-WRP Document 91 Filed 07/07/20 Page 2 of 9                     PageID #: 611




  Correia are not at issue. Based on the following, the Motion to Dismiss is

  GRANTED with leave to amend as to Count One. 1

                                        II. DISCUSSION

  A.    Background

                 Plaintiff’s Complaint contains two counts, each against all

  Defendants. Count One alleges a violation of 42 U.S.C. § 1983 for a deprivation

  of due process guaranteed by the Fifth and Fourteenth Amendments to the U.S.

  Constitution, and of Article I of the Hawaii State Constitution. And Count Two

  alleges a violation of “18 U.S.C. § 1962(c), inter alia”—the civil Racketeer

  Influenced and Corrupt Organizations Act (“RICO”). ECF No. 1 at PageID #12,

  13.

                 The Complaint barely mentions Raybuck or the Kauai Police

  Department at all. It identifies Raybuck as follows:

                 Plaintiff is informed and believes, and thereupon alleges,
                 that Defendant TODD RAYBUCK . . . is and has been a
                 citizen and resident of the County of Kauai, State of
                 Hawaii, at all times pertinent hereto, and is employed as
                 the Chief of the Kauai County Police Department.
                 Defendant Raybuck is sued herein only in his official
                 capacity.




        1
            The court decides the motion under Local Rule 7.1(c) without a hearing.

                                                  2
Case 1:20-cv-00002-JMS-WRP Document 91 Filed 07/07/20 Page 3 of 9              PageID #: 612




  Compl. ¶ 9, ECF No. 1 at PageID #4. Later, after several pages describing in detail

  a situation where Defendant Keahiolalo was allegedly given wrongful custody of

  minor B.D., ECF No. 1 at PageID #5-11, the Complaint alleges:

               (43) Initially[,] Plaintiff’s attorney was informed by a
               child welfare supervisor in Kona that there was no order
               entitling [Child Welfare Services (“CWS”)] to seize
               B.D., that there was no pending investigation, and that
               CWS had no further interest in the matter.

               (44) Approximately one hour later, Plaintiff’s attorney
               was advised by a representative of the Kauai Police
               Department that CWS had changed its position and
               would be “filing something” in the Family Court in Kona
               “within a few days.”

               (45) Accordingly, the Kauai Police Department has
               refused to assist Plaintiff in any manner by taking
               custody of B.D. and/or removing B.D. from an allegedly
               abusive parent whose legal rights to custody were
               terminated.

  Compl. ¶¶ 43-45, ECF No. 1 at PageID #10-11. That’s it. Nothing else against

  Raybuck or the Kauai Police Department.

  B.    The Section 1983 Claim is Dismissed with Leave to Amend

               A § 1983 claim against government officials in their official capacities

  is “in all respects other than name, to be treated as a suit against the entity.”

  Kentucky v. Graham, 473 U.S. 159, 166 (1985) (citation omitted). And “[a]

  municipality may be held liable as a ‘person’ under 42 U.S.C. § 1983 when it

  maintains a policy or custom that causes the deprivation of a plaintiff’s federally

                                              3
Case 1:20-cv-00002-JMS-WRP Document 91 Filed 07/07/20 Page 4 of 9              PageID #: 613




  protected rights.” Hyun Ju Park v. City & Cty. of Honolulu, 952 F.3d 1136, 1141

  (9th Cir. 2020) (citing Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658,

  694 (1978)). Thus, Plaintiff’s § 1983 claim against Raybuck can only stand if her

  Complaint alleges a “policy or custom” of the County of Kauai that led to a

  violation of federal law. And “[t]o state such a [Monell] claim, a plaintiff must

  allege either that (1) ‘a particular municipal action itself violates federal law, or

  directs an employee to do so’; or (2) the municipality, through inaction, failed to

  implement adequate policies or procedures to safeguard its community members’

  federally protected rights.” Id. (quoting Bd. of Comm’rs of Bryan Cty. v. Brown,

  520 U.S. 397, 404, 407-08 (1997) (other citation omitted)). Moreover, if “a

  plaintiff pursues liability based on a failure to act, she must allege that the

  municipality exhibited deliberate indifference to the violation of her federally

  protected rights.” Id. (citing Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1143 (9th

  Cir. 2012)).

                 Here, Plaintiff’s Complaint alleges nothing about an official “policy

  or custom” of the County of Kauai, or its police department, that caused a

  deprivation of federal law. It fails to allege Monell liability at all. And, although

  in some situations, certain actions of a police chief as a “final policymaking

  authority” could give rise to municipal liability, see, e.g., Ulrich v. City & Cty. of

  S.F., 308 F.3d 968, 985 (9th Cir. 2002), Plaintiff’s Complaint alleges nothing about

                                              4
Case 1:20-cv-00002-JMS-WRP Document 91 Filed 07/07/20 Page 5 of 9            PageID #: 614




  any particular actions of Raybuck that could fit within that aspect of Monell

  liability. At most, Plaintiff alleges that the Kauai Police Department “refused to

  assist Plaintiff in any manner by taking custody of B.D.,” ECF No. 1 at PageID

  #11, but that allegation fails for lack of constitutional injury. See, e.g., DeShaney

  v. Winnebago Cty. Dept. of Soc. Servs., 489 U.S. 189, 197 (1989) (concluding that

  a government’s “failure to protect an individual against private violence simply

  does not constitute a violation of the Due Process Clause”).

               In opposition, Plaintiff offers a declaration of counsel that expands on

  the allegations of the Complaint, giving more detail as to actions of the Kauai

  Police Department during an altercation at a Kauai shopping center and, later, in

  failing to assist Plaintiff regarding custody of B.D. See Eric Seitz Decl. (May 18,

  2020), ECF No. 86-1 at PageID #547-51. But it is elementary that “[i]n

  determining the propriety of a Rule 12(b)(6) dismissal, a court may not look

  beyond the complaint to a plaintiff’s moving papers, such as a memorandum in

  opposition to a defendant’s motion to dismiss.” Schneider v. Cal. Dep’t of Corr.,

  151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (citations omitted). That is, “this Court

  may not consider new allegations contained in a memorandum in opposition to a




                                             5
Case 1:20-cv-00002-JMS-WRP Document 91 Filed 07/07/20 Page 6 of 9                       PageID #: 615




  defendant’s motion to dismiss.” Ilae v. Tenn, 2013 WL 4499386, at *15 n.20 (D.

  Haw. Aug. 20, 2013) (citing Schneider). 2

                 Further, if Count One is attempting to assert a cause of action under

  § 1983 for a violation of the Hawaii State Constitution, it plainly fails. See, e.g.,

  Moreland v. Las Vegas Metro. Police Dep’t, 159 F.3d 365, 371 (9th Cir. 1998)

  (“[S]tate law violations do not, on their own, give rise to liability under § 1983.”)

  (citation omitted); Kaahu v. Randall, 2018 WL 472996, at *7 (D. Haw. Jan. 18,

  2018) (“Section 1983 is a remedy for violations of federal rights. Violations of

  state law, including a state constitution, are not cognizable pursuant to Section

  1983.”) (citation omitted). And, even assuming without deciding that a direct

  private right of action exists to enforce the Hawaii Constitution, 3 the claim would

  fail under state law because “the failure of the police to provide protection is

  ordinarily not actionable.” Ruf v. Honolulu Police Dep’t, 89 Haw. 315, 322, 972




         2
           Monell liability is a basic concept in civil rights litigation, as is the principle that a
  motion to dismiss is directed at the allegations of a complaint—not at arguments made in a
  memorandum in opposition. These are concepts that a veteran civil rights litigator surely knows.
  Thus, Plaintiff’s argument that “the pending motion to dismiss is brought in bad faith, contains
  gross misrepresentations, and should be denied with sanctions,” ECF No. 86 at PageID #543, is
  patently frivolous.
         3
           “It is unclear whether Hawaii recognizes a private cause of action for damages for
  violation of rights guaranteed under the Hawaii State Constitution.” Pitts v. Tuitama, 2017 WL
  3880653, at *8 n.12 (D. Haw. Sept. 5, 2017) (citing cases).



                                                   6
Case 1:20-cv-00002-JMS-WRP Document 91 Filed 07/07/20 Page 7 of 9                       PageID #: 616




  P.2d 1081, 1088 (1999) (quoting Freitas v. City & Cty. of Honolulu, 58 Haw. 587,

  590, 574 P.2d 529, 532 (1978)) (other citation omitted).

                   Accordingly, Count One is DISMISSED against Raybuck in his

  official capacity. The dismissal, however, is without prejudice. Plaintiff is granted

  leave to amend, if she can, to attempt to state a Monell claim for a violation of

  federal law. 4

  C.     The RICO Claim Against Raybuck, in this Official Capacity, is
         Dismissed with Prejudice

                   Finally, Count Two—asserting a cause of action against Raybuck (in

  his official capacity) and others under the civil RICO statute—is DISMISSED with

  prejudice as to Raybuck. “‘[G]overnment entities are incapable of forming the

  malicious intent’ necessary to support a RICO claim.” Pedrina v. Chun, 97 F.3d

  1296, 1300 (9th Cir. 1996) (quoting Lancaster Cmty. Hosp. v. Antelope Valley

  Hosp., 940 F.2d 397, 404 (9th Cir. 1991) (brackets omitted). See also Ruggles v.

  Ige, 2017 WL 427498, at *5 (D. Haw. Jan. 31, 2017) (dismissing RICO claim with

  prejudice “because the State is not capable of forming the intent necessary to

  support a RICO claim”).




         4
           To be clear, the court has not determined whether the additional allegations asserted in
  the Opposition, or by counsel in his May 21, 2020 affidavit, would be sufficient to state a claim
  against Raybuck in his official capacity.


                                                  7
Case 1:20-cv-00002-JMS-WRP Document 91 Filed 07/07/20 Page 8 of 9                      PageID #: 617




                                      III. CONCLUSION

                 For the foregoing reasons, Defendant Todd Raybuck’s (in his official

  capacity) Motion to Dismiss, ECF No. 46, is GRANTED. Count One is

  DISMISSED without prejudice as to Raybuck in his official capacity. Count Two

  is DISMISSED with prejudice as to Raybuck in his official capacity. Plaintiff is

  granted until July 28, 2020 to file an Amended Complaint against Raybuck that

  sufficiently alleges Monell liability as set forth in this order.5 If an Amended

  ///

  ///

  ///

  ///

  ///

  ///

  ///


         5
            If Plaintiff seeks to add Raybuck as a defendant in his individual capacity—for either
  Count One or Two—she must seek leave of court under Federal Rule of Civil Procedure 15.
  And particularly when evaluating whether she can plausibly allege a RICO claim against
  Raybuck individually, she might also seriously consider as to all Defendants “whether this is the
  type of case RICO was intended to address.” Wieck v. CIT Grp., Inc., 308 F. Supp. 3d 1093,
  1128 (D. Haw. Mar. 30, 2018). “RICO was intended to combat organized crime, not to provide
  a federal cause of action and treble damages to every tort plaintiff.” Oscar v. Univ. Students
  Coop. Ass’n, 965 F.2d 783, 786 (9th Cir. 1992), abrogated on other grounds by Diaz v. Gates,
  420 F.3d 897 (9th Cir. 2005). Indeed, if Plaintiff chooses to file an Amended Complaint against
  Raybuck to allege Monell liability in accordance with this order, she is also free to omit a RICO
  claim against any Defendant. To be clear, however, the court has not evaluated whether the
  existing Complaint states a valid RICO claim against any other Defendant.

                                                  8
Case 1:20-cv-00002-JMS-WRP Document 91 Filed 07/07/20 Page 9 of 9                PageID #: 618




  Complaint is not filed by July 28, 2020, the action will continue against the other

  Defendants only (i.e., without Raybuck).

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, July 7, 2020.



                                                     /s/ J. Michael Seabright
                                                    J. Michael Seabright
                                                    Chief United States District Judge




  David v. Bhanot et al., Civ. No. 20-0002 JMS-WRP, Order Granting Defendant Todd Raybuck’s
  Motion to Dismiss, ECF No. 46




                                              9
